Exhibit 10.2

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

AMICUS THERAPEUTICS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

To Purchase                                Shares of Common Stock

 

Warrant No.:                    

 

Date of Issuance: November     , 2013

 

VOID AFTER June 30, 2015

 

THIS CERTIFIES THAT, for value received,                                   , or
permitted registered assigns (the “Holder”), is entitled, subject to the terms
set forth below, to subscribe for and purchase at the Exercise Price (defined
below) from Amicus Therapeutics, Inc., a Delaware corporation (the “Company”),
up to                    shares of Common Stock, par value $.01 per share (the
“Common Stock”), of the Company. This warrant is one of a series of warrants
issued by the Company as of the date hereof (individually, a “Warrant”;
collectively, the “Warrants”) pursuant to that certain Securities Purchase
Agreement, dated November 20, 2013, between the Company and each of the
investors named therein (the “Purchase Agreement”).

 

1.                  DEFINITIONS. Capitalized terms used herein but not otherwise
defined herein shall have their respective meanings as set forth in the Purchase
Agreement. As used herein, the following terms shall have the following
respective meanings:

 

(A)              “Eligible Market” means any of the New York Stock Exchange, The
NASDAQ Global Market, The NASDAQ Global Select Market or The NASDAQ Capital
Market.

 

(B)              “Exercise Period” shall mean the period commencing July 1, 2014
and ending June 30, 2015.

 

--------------------------------------------------------------------------------


 

(C)              “Exercise Price” shall mean $2.50 per share, subject to
adjustment pursuant to Section 4 below.

 

(D)              “Trading Day” shall mean (i) any day on which the Common Stock
is listed or quoted and traded on its primary Trading Market, (ii) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(iii) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any business day.

 

(E)               “Trading Market” shall mean the OTC Bulletin Board or any
other Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.

 

(F)                “Warrant Shares” shall mean the shares of the Common Stock
issuable upon exercise of this Warrant.

 

2.                                                     EXERCISE OF WARRANT. The
rights represented by this Warrant may be exercised in whole or in part at any
time during the Exercise Period, by delivery of the following to the Company at
its address set forth on the signature page hereto (or at such other address as
it may designate by notice in writing to the Holder):

 

(A)              an executed written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”); and

 

(B)              payment of the Exercise Price in cash or by check.

 

The Holder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares, if any.

 

Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system if the Company’s transfer agent is a
participant in such system, and otherwise by physical delivery to the address
specified by the Holder in the Exercise Notice, in each case within three
business days from the delivery to the Company of the Exercise Notice and
payment of the aggregate Exercise Price as set forth above. This Warrant shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.

 

The person in whose name any certificate or certificates for Warrant Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which payment of the Exercise
Price was made, irrespective of the date such Warrant Shares are credited to the
DTC account of the Holder’s prime

 

2

--------------------------------------------------------------------------------


 

broker or the date of delivery of the certificate or certificates evidencing
such Warrant Shares, as the case may be, except that, if the date of such
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the opening
of business on the next succeeding date on which the stock transfer books are
open.

 

Subject to Section 2.4 and the final sentence of this paragraph and to the
extent permitted by law, the Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Warrant Shares. The Holder shall have the right to pursue any
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver Warrant Shares upon exercise
of this Warrant as required pursuant to the terms hereof.

 

2.1.           ISSUANCE OF NEW WARRANTS. Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of shares of the Common Stock remaining available
for purchase under this Warrant.

 

2.2.              PAYMENT OF TAXES AND EXPENSES. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (A) any Warrant Shares purchased upon
exercise of this Warrant and/or (B) new or replacement warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issuance, delivery or
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

2.3.           DISPUTES. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed.

 

3

--------------------------------------------------------------------------------


 

2.4.              EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS. A Holder, other
than an Excluded Holder, shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise, such Holder (together with such
Holder’s affiliates), as set forth on the applicable Exercise Notice, would
beneficially own in excess of 19.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance. For purposes of
this Section 2.4, the number of shares of the Common Stock beneficially owned by
such Holder and its affiliates shall include the number of shares of the Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of the Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other shares of the Common Stock or
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.4, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), it being acknowledged by a Holder that the Company is not representing to
such Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and such Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this Section 2.4 applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
a portion of this Warrant is exercisable shall be in the sole discretion of a
Holder, and the submission of an Exercise Notice shall be deemed to be each
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 2.4, in determining the number of
outstanding shares of the Common Stock, a Holder may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
securities filing with the U.S. Securities and Exchange Commission by the
Company or (z) any other announcement or notice by the Company or the Company’s
transfer agent setting forth the number of shares of the Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of the Common Stock then outstanding. In any case, the number of
outstanding shares of the Common Stock shall be determined after giving effect
to the conversion or exercise of securities of the Company, including this
Warrant, by such Holder or its affiliates since the date as of which such number
of outstanding shares of the Common Stock was reported. The provisions of this
Section 2.4 may be waived by such Holder, at the election of such Holder, upon
not less than 61 days’

 

4

--------------------------------------------------------------------------------


 

prior notice to the Company, and the provisions of this Section 2.4 shall
continue to apply until such 61st day (or such later date, as determined by such
Holder, as may be specified in such notice of waiver). For purposes of this
Section 2.4, an “Excluded Holder” shall mean a Holder (together with such
Holder’s affiliates) that beneficially owned in excess of 19.9% of the number of
shares of the Common Stock outstanding on the date this Warrant was issued to
such Holder; provided, however, that if thereafter such Holder (together with
such Holder’s affiliates) shall beneficially own 19.9% or a percentage less than
19.9% of the number of shares of the Common Stock outstanding, then such Holder
shall cease to be an “Excluded Holder” hereunder.

 

3.                                                     COVENANTS OF THE COMPANY.

 

3.1.           COVENANTS AS TO WARRANT SHARES. The Company covenants and agrees
that all Warrant Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of the Common Stock to provide for the exercise of the rights represented
by this Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of the Common Stock shall not be sufficient to
permit exercise of this Warrant, the Company will use its commercially
reasonable efforts to take such corporate action in compliance with applicable
law as may, in the opinion of its counsel, be necessary to increase its
authorized but unissued shares of the Common Stock to such number of shares as
shall be sufficient for such purposes.

 

3.2.           NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS. In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to the Holder, at
least 15 days prior to the date on which any such record is to be taken for the
purpose of such dividend or distribution, a notice specifying such date. In the
event of any voluntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Holder, at least 15 days prior to the date of the
occurrence of any such event, a notice specifying such date. In the event the
Company authorizes or approves, enters into any agreement contemplating, or
solicits stockholder approval for any Fundamental Transaction, as defined in
Section 6 herein, the Company shall mail to the Holder, at least 15 days prior
to the date of the occurrence of such event, a notice specifying such date.
Notwithstanding the foregoing, the failure to deliver such notice or any defect
therein shall not affect the validity of the corporate action required to be
described in such notice.

 

3.3              REGISTRATION RIGHTS.  The Warrant Shares issuable upon exercise
of this Warrant are each Registrable Securities under the Purchase Agreement and

 

5

--------------------------------------------------------------------------------


 

the registration rights set forth in Section 7 of the Purchase Agreement shall
apply to the Warrant Shares.

 

4.                                                     ADJUSTMENT OF EXERCISE
PRICE AND SHARES. The Exercise Price and number of Warrant Shares issuable upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 4.

 

(A)              If the Company, at any time while this Warrant is outstanding,
(i) pays a stock dividend on the Common Stock or otherwise makes a distribution
on any class of capital stock that is payable in shares of the Common Stock,
(ii) subdivides outstanding shares of the Common Stock into a larger number of
shares, or (iii) combines outstanding shares of the Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of the Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of the Common Stock outstanding immediately after
such event and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately adjusted. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 

(B)                     If the Company, at any time while this Warrant is
outstanding, distributes to holders of the Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of the Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall be entitled upon exercise of
this Warrant for the purchase of any or all of the Warrant Shares, to receive
the amount of Distributed Property which would have been payable to the Holder
had such Holder been the holder of such Warrant Shares on the record date for
the determination of stockholders entitled to such Distributed Property. The
Company will at all times set aside in escrow and keep available for
distribution to such holder upon exercise of this Warrant a portion of the
Distributed Property to satisfy the distribution to which such Holder is
entitled pursuant to the preceding sentence.

 

(C) Upon the occurrence of each adjustment pursuant to this Section 4, the
Company at its expense will, promptly provide written notice thereof to the
Holder and, at the written request of the Holder, promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written

 

6

--------------------------------------------------------------------------------


 

request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

(D)                     No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least
$0.0001; provided, however, that any adjustments which by reason of this
Section 4(D) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment; provided, further, however, that
adjustments shall be required and made in accordance with the provisions of this
Section 4 (other than this Section 4(D)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution, if any, to
the Holder of this Warrant or the Warrant Shares issuable upon the exercise
hereof. All calculations under this Section 4 shall be made to the $0.0001 or to
the nearest 1/1000th of a share, as the case may be. Anything in this Section 4
to the contrary notwithstanding, the Company shall be entitled to make such
reductions in the Exercise Price, in addition to those required by this
Section 4, as it in its discretion shall deem to be advisable in order that any
stock dividend, subdivision of shares or distribution of rights to purchase
stock or securities convertible or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.

 

5.                                                     FRACTIONAL SHARES. No
fractional shares shall be issued upon the exercise of this Warrant as a
consequence of any adjustment pursuant hereto. All Warrant Shares (including
fractions) issuable upon exercise of this Warrant may be aggregated for purposes
of determining whether the exercise would result in the issuance of any
fractional share. If, after aggregation, the exercise would result in the
issuance of a fractional share, the number of Warrant Shares to be issued will
be rounded down to the nearest whole share.

 

6.                                                     FUNDAMENTAL TRANSACTIONS.
If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another entity in which the
Company is not the surviving corporation, or sale, transfer or other disposition
of all or substantially all of the Company’s assets to another entity shall be
effected (any such transaction being hereinafter referred to as a “Fundamental
Transaction”), then the Holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Warrant Shares immediately theretofore issuable upon exercise of
this Warrant, such shares of stock, securities or assets as would have been
issuable or payable with respect to or in exchange for a number of Warrant
Shares equal to the number of Warrant Shares immediately theretofore issuable
upon exercise of this Warrant, had such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of the Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any share of stock, securities or assets thereafter deliverable upon the
exercise thereof. The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior

 

7

--------------------------------------------------------------------------------


 

to or simultaneously with the consummation thereof the successor entity (if
other than the Company) resulting from such consolidation or merger, or the
entity purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, and the other obligations
under this Warrant. Notice of any such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition and of said
provisions so proposed to be made, shall be mailed to the Holders of the
Warrants not less than 20 days prior to such event. The provisions of this
Section 6 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions, each of which transactions shall also constitute a Fundamental
Transaction.

 

7.                                                     NONCIRCUMVENTION.  The
Company hereby covenants and agrees that the Company will not, by amendment of
its Certificate of Incorporation, Bylaws or through any reorganization, transfer
of assets, consolidation, merger, scheme of arrangement, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant. Without
limiting the generality of the foregoing, the Company (A) shall not increase the
par value of any shares of the Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (B) shall take all such actions
as may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of the Common Stock upon the
exercise of this Warrant, and (C) shall, so long as this Warrant is outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued shares of the Common Stock, solely for the purpose of effecting the
exercise of this Warrant, 100% of the Warrant Shares issuable upon exercise of
this Warrant then outstanding (without regard to any limitations on exercise).

 

8.                                                     NO STOCKHOLDER RIGHTS.
Other than as provided in Section 3.2 or otherwise herein, this Warrant in and
of itself shall not entitle the Holder to any voting rights or other rights as a
stockholder of the Company.

 

9.                                                     TRANSFER OF WARRANT.

 

(A)                     Transferability. Subject to compliance with any
applicable securities laws and the conditions set forth in Section 9(D), this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit B duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of

 

8

--------------------------------------------------------------------------------


 

assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled. A
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.

 

(B)                     New Warrants. This Warrant may be divided or combined
with other Warrants upon presentation hereof at the aforesaid office of the
Company, together with a written notice specifying the names and denominations
in which new Warrants are to be issued, signed by the Holder or its agent or
attorney. Subject to compliance with Section 9(A), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice.

 

(C)                     Warrant Register. The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary
reasonably satisfactory to the Company.

 

(D)                     Transfer Restrictions. If, at the time of the surrender
of this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws, the Company may require, as a condition of allowing such transfer,
that (i) the Holder or transferee of this Warrant, as the case may be, furnish
to the Company a written opinion of counsel (which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
and (ii) the Holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company, and (iii) the
transferee be an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7), or (a)(8) promulgated under the Securities Act or a “qualified
institutional buyer” as defined in Rule 144A(a) promulgated under the Securities
Act.

 

10.                                              LOST, STOLEN, MUTILATED OR
DESTROYED WARRANT. If this Warrant is lost, stolen, mutilated or destroyed, the
Company may, on such terms as to indemnity or otherwise as it may reasonably
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed. Any such new Warrant shall constitute an
original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

 

9

--------------------------------------------------------------------------------


 

11.               NOTICES, ETC. All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given: (A) upon personal
delivery to the party to be notified, (B) when sent by confirmed facsimile to
the facsimile number specified in writing by the recipient if sent during normal
business hours of the recipient on a Trading Day, if not, then on the next
Trading Day, (C) the next Trading Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the Company at the address listed
on the signature page hereto and to Holder at the applicable address set forth
on the applicable signature page to the Purchase Agreement or at such other
address as the Company or Holder may designate by ten days advance written
notice to the other parties hereto.  The Company shall give written notice to
the Holder at least 20 days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock, (B) with respect to any pro rata subscription offer to holders
of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation.  The Company shall also
give written notice to the Registered Holders at least 20 days prior to the date
on which any Fundamental Transaction, dissolution or liquidation shall take
place.

 

12.              ACCEPTANCE. Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.

 

13.               GOVERNING LAW. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.

 

14.               AMENDMENT OR WAIVER. Any term of this Warrant may be amended
or waived (either generally or in a particular instance and either retroactively
or prospectively) with the written consent of the Company and the Holder.  No
waivers of any term, condition or provision of this Warrant, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

 

15.               HEADINGS.  The descriptive headings of the several sections
and paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

The Company has caused this Warrant to be executed by its duly authorized
officer as of November     , 2013.

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/William D. Baird III

 

 

Name:

William D. Baird III

 

 

Title:

Chief Financial Officer

 

 

 

1 Cedar Brook Drive

 

Cranbury, NJ 08512

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF NOTICE OF EXERCISE

 

TO:

AMICUS THERAPEUTICS, INC.

 

Reference is made to that certain Warrant to Purchase Common Stock, dated
November       , 2013, No.            of a series of similar Warrants to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

(1)                                                The undersigned hereby elects
to purchase                      shares of the common stock, par value $.01 (the
“Common Stock”), of AMICUS THERAPEUTICS, INC. (the “Company”) pursuant to the
terms of the Warrant, and tenders herewith payment of the Exercise Price in
full, together with all applicable transfer taxes, if any.

 

(2) Please issue the certificate for shares of the Common Stock in the name of:

 

 

 

 

 

 

 

 

Print or type name

 

 

 

 

 

 

 

 

Social Security or other Identifying Number

 

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

City State Zip Code

 

 

(3) If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:

 

(4) The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

Please insert social security or other identifying number:

 

--------------------------------------------------------------------------------


 

 

 

(Please print name and address)

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

(Date)

 

 

(Signature)

 

 

 

 

 

(Print name)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF ASSIGNMENT

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

 

 

 

 

Name:

 

 

 

 

 

 

(Please Print)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

(Please Print)

 

 

 

Dated:    , 201[  ]

 

 

 

 

 

Holder’s Signature:

 

 

 

 

 

Holder’s Address:

 

 

 

NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

--------------------------------------------------------------------------------